DETAILED ACTION
This office action is in response to the application filed on 11/9/2021.  Claim(s) 21-40 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/215,544 filed 12/10/2018 US Patent 11,042,611, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 9/17/2021, 2/8/2022, and 7/15/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Examiner’s Note – Allowable Subject Matter
Claim 34-36 overcomes the prior art and would otherwise be allowable if incorporated into the independent claim along with any intervening claims as well as made to overcome the non-statutory double patenting rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 21-40 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,042,611.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, the patented claims anticipate the respective instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-29, 31, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2015/0055855 A1) hereinafter Rodriguez-855, in view of Gruenstein et al. (US 2020/0279562 A1). 
Regarding claims 21 and 38, Rodriguez-855 teaches:
“A device comprising: 	a memory (Rodriguez-855, ¶ 192-195 teaches computer based implementation with memory and a medium); and 	at least one processor (Rodriguez-855, ¶ 192-195 teaches computer based implementation with a processor) configured to: 	apply an input to a machine-learning model to identify one or more attributes associated with the machine-learning model, the machine-learning model having been trained to identify the one or more attributes in response to the input (Rodriguez-855, ¶ 68, 73, and 157 describe identifying reference markers on digital images using machine learning algorithms which have been appropriately trained using training data. Rodriguez-855, ¶ 68 teaches that the system can also be used for audio watermarks), wherein the one or more attributes specify an action associated with the input (Rodriguez -855 ¶ 61 teaches the process for capturing an image of a ‘+’ sign and outputting copyright information)”.
Rodriguez-855 does not, but in related art, Gruenstein teaches:
“perform, independent of the identifying, the action, wherein the action comprises at least one of activating or deactivating one or more features of the machine-learning model, the one or more features being specified by the one or more attributes (Gruenstein, Fig. 2, ¶ 57-59, teaches deactivating all of the features of the machine learning model in response to detecting that the digital watermark is not present)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gruenstein and Rodriguez-855, to modify the machine learning digital watermark recognition model of Rodriguez-855 to include the method to deactivate the machine learning model when a watermark is missing as taught in Gruenstein.  The motivation to do so constitutes applying a known technique (i.e., machine learning digital watermark recognition model) to known devices and/or methods (i.e., method to deactivate the machine learning model when a watermark is missing) ready to yield predictable results.

Regarding claim 23, Rodriguez-855, in view of Gruenstein teaches:
“The device of claim 21 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the input comprises an input image received from a camera (Rodriguez-855, Fig. 6, ¶ 88 refers to visual input being received from a point of sale imager at the checkout counter)”.
Regarding claim 24, Rodriguez-855, in view of Gruenstein teaches:
 	“The device of claim 21 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the machine-learning model comprises a convolutional neural network that has been trained at least in part using training data that associates training input with the one or more attributes (Gruenstein, ¶ 6 teaches implementation using a CNN.  Gruenstein, ¶ 46-48 teaches training the model)”.

Regarding claim 25, Rodriguez-855, in view of Gruenstein teaches:
	“The device of claim 24 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the training input comprises a training image that includes a training object (Rodriguez -855 ¶ 61 teaches the process for capturing an image of a ‘+’ sign and outputting copyright information.  Rodriguez-855 ¶ 68 teaches that the neural network is interconnected to create specific outputs), and the input is classified in a same class as the training object by the machine-learning model (Rodriguez-855 ¶ 66 teaches that in the watermark image of an object is an object ID comprising a string of digital data which can be used to prove that the detected image matches the ID)”.

Regarding claim 26, Rodriguez-855, in view of Gruenstein teaches:
	“The device of claim 24 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the training input comprises a training image that includes a training object (Rodriguez -855 ¶ 61 teaches the process for capturing an image of a ‘+’ sign and outputting copyright information.  Rodriguez-855 ¶ 68 teaches that the neural network is interconnected to create specific outputs), and the input is identified as comprising a same object as the training object by the machine-learning model (Rodriguez-855 ¶ 66 teaches that in the watermark image of an object is an object ID comprising a string of digital data which can be used to prove that the detected image matches the ID)”.
Regarding claims 27 and 39, Rodriguez-855, in view of Gruenstein teaches:
	“The device of claim 21 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the input comprises audio data received from a microphone, and the one or more attributes are identified based on a sound encoded in the audio data in accordance with training of the machine-learning model (Gruenstein, ¶ 54 and 94 teaches recording sound inputs using a microphone.  Gruenstein, ¶ 6 teaches implementation using a CNN.  Gruenstein, ¶ 46-48 teaches training the model)”.
Regarding claim 28, Rodriguez-855, in view of Gruenstein teaches:
	“The device of claim 21 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the one or more attributes comprise provenance information associated with the machine-learning model (Rodriguez-855, ¶ 45 digital watermark can carry a representation of the creator of the watermark)”.

Regarding claim 29, Rodriguez-855, in view of Gruenstein teaches:
	“The device of claim 28 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the provenance information comprises one or more an identity of an owner of the machine- learning model (Rodriguez -855 ¶ 61 teaches the process for capturing an image of a ‘+’ sign and outputting copyright information.  The copyright holder of the neural network is the author of the neural network)”.

Regarding claim 31, Rodriguez-855, in view of Gruenstein teaches:
	“The device of claim 21 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above), wherein the action comprises the deactivating the one or more features of the machine-learning model (Gruenstein, Fig. 2, ¶ 57-59, teaches deactivating all of the features of the machine learning model in response to detecting that the digital watermark is not present)”.
Claim(s) 22, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-855, in view of Gruenstein, in view of Rodriguez et al. (US 2015/0072728 A1) hereinafter Rodriguez-728. 
Regarding claims 22 and 40, Rodriguez-855, in view of Gruenstein teaches:
“The device of claim 21 (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above)”.
Rodriguez-855, in view of Gruenstein does not, but in related art, Rodrigues-728 teaches:
“perform the identifying using an inference engine that interacts with the machine-learning model (Rodriguez-728, Fig. 16, ¶ 203-206, inference engine works with the classifier to use the best configuration of sensor data to identify a given object using the lightest amount of resources)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez-728, Gruenstein, and Rodriguez-855, to modify the digital watermark sensor recognition system of Rodriguez-855 in view of Gruenstein to include the implementation of using an inference engine as taught in Rodriguez-728.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready to yield predictable results.  

Regarding claim 30, Rodriguez-855, in view of Gruenstein teaches:
“The device of claim 21, (Rodriguez-855, in view of Gruenstein teaches the limitations of the parent claims as discussed above)”.
Rodriguez-855, in view of Gruenstein does not, but in related art, Rodrigues-728 teaches:
“wherein the action comprises the activating the one or more features of the machine-learning model (Rodriguez-728, ¶ 177-188 teaches importing additional information from various sensors if it will help accurate detection of the digital watermark)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez-728, Gruenstein, and Rodriguez-855, to modify the digital watermark sensor recognition system of Rodriguez-855 in view of Gruenstein to include the method to activate additional features in the machine learning model as taught in Rodriguez-728.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready to yield predictable results.  

Claim(s) 32, 33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-855, in view of Skans et al, (US 2018/0165546 A1) in view of Rodriguez-728.
Regarding claim 32, Rodriguez-855 teaches:
“A method (Rodriguez-855, ¶ 192-195 teaches computer based implementation with a processor) comprising: 	applying an input to a machine-learning model and receiving (Rodriguez -855 ¶ 61 teaches the process for capturing an image of a ‘+’ sign and outputting copyright information.  Rodriguez-855 ¶ 68 teaches that the neural network is interconnected to create specific outputs), as output from the machine-learning model, at least one of a information corresponding to the machine-learning model, the machine-learning model having been trained to output the at least one of the information in response to the input (Rodriguez -855 ¶ 61 teaches the process for capturing an image of a ‘+’ sign and outputting copyright information.  Rodriguez-855 ¶ 68 teaches that the neural network is interconnected to create specific outputs); and 	Rodrigues does not, but in related art, Skans ¶ 24 and 29 teaches a version number of a machine learning system. 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez-855 and Skans to modify the digital watermark sensor recognition system of Rodriguez-855 which is capable of outputting information related to the machine learning classifier to modify what type of information is being sent out to simply include machine learning model version number as taught in Skans.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready to yield predictable results.  
	Rodriguez-855, in view of Skans does not, but in related art, Rodriguez-728 Fig. 35 ¶ 484-485 teaches displaying output of the machine learning classifier.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez-855, Rodriguez-728 and Skans to modify the digital watermark sensor recognition system of Rodriguez-855 and Skans to include displaying output as taught in Rodriguez-728.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready to yield predictable results.  

Regarding claim 33, Rodriguez-855, in view of Skans in view of Rodriguez-728 teaches:
“The method of claim 32 (Rodriguez-855, in view of Skans in view of Rodriguez-728 teaches the limitations of the parent claims as discussed above), wherein the input comprises an input image received from a camera (Rodriguez-855, Fig. 6, ¶ 88 refers to visual input being received from a point of sale imager at the checkout counter)”.

Regarding claim 37, Rodriguez-855, in view of Skans in view of Rodriguez-728 teaches:
“The method of claim 32 (Rodriguez-855, in view of Skans in view of Rodriguez-728 teaches the limitations of the parent claims as discussed above), wherein the input comprises audio data received from a microphone, and the attributes are identified based on a sound encoded in the audio data in accordance with training of the machine-learning model (Gruenstein, ¶ 54 and 94 teaches recording sound inputs using a microphone.  Gruenstein, ¶ 6 teaches implementation using a CNN.  Gruenstein, ¶ 46-48 teaches training the model)”.
  
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435